

Exhibit 10.5
HEALTHCARE TRUST OF AMERICA, INC.
2006 INDEPENDENT DIRECTORS COMPENSATION PLAN
ARTICLE 1
PURPOSE
1.1.    PURPOSE. The purpose of the Healthcare Trust of America, Inc.
2006 Independent Directors Compensation Plan is to attract, retain and
compensate highly‑qualified individuals who are not employees of Healthcare
Trust of America, Inc. or any of its Affiliates for service as members of the
Board by providing them with competitive compensation and an ownership interest
in the Stock of the Company. The Company intends that the Plan will benefit the
Company and its stockholders by allowing Independent Directors to have a
personal financial stake in the Company through an ownership interest in the
Stock and will closely associate the interests of Independent Directors with
that of the Company’s stockholders.
1.2.    ELIGIBILITY. Independent Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.
ARTICLE 2
DEFINITIONS
2.1.    DEFINITIONS. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:
“AFFILIATE” has the meaning given such term in the Equity Incentive Plan.
“BASE RETAINER” means the retainer (excluding meeting fees and expenses) payable
by the Company to an Independent Director pursuant to Section 5.1 hereof for
service as a director of the Company, as such amount may be changed from time to
time.
“BOARD” means the Board of Directors of the Company.
“CHANGE IN CONTROL” has the meaning given such term in the Equity Incentive
Plan.
“CHARTER” means the articles of incorporation of the Company, as such articles
of incorporation may be amended from time to time.
“CODE” means the Internal Revenue Code of 1986, as amended.
“COMMITTEE” has the meaning given such term in the Equity Incentive Plan.
“COMPANY” means Healthcare Trust of America, Inc., a Maryland corporation.
“DIRECTOR DISABILITY” means any illness or other physical or mental condition of
an Independent Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Board, is permanent and continuous in nature.
Notwithstanding the foregoing, Disability shall have the same meaning as set
forth in any regulations, revenue procedure or revenue rulings issued by the
Secretary of the United States Treasury applicable to Section 409A(d) of the
Code. The Board may require such medical or other evidence as it deems necessary
to judge the nature and permanency of an Independent Director’s condition.

1

--------------------------------------------------------------------------------



“EFFECTIVE DATE” has the meaning given such term in the Equity Incentive Plan.
“ELIGIBLE PARTICIPANT” means any person who is an Independent Director on the
Effective Date or becomes an Independent Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.
“EQUITY INCENTIVE PLAN” means the Healthcare Trust of America, Inc.
2006 Incentive Plan, or any subsequent equity compensation plan approved by the
Company’s stockholders and designated as the Equity Incentive Plan for purposes
of this Plan.
“FAIR MARKET VALUE” has the meaning given such term in the Equity Incentive
Plan.
“INDEPENDENT DIRECTOR” has the meaning given such term in the Equity Incentive
Plan.
“PLAN” means this Healthcare Trust of America, Inc. 2006 Independent Directors
Compensation Plan, as amended from time to time.
“PLAN YEAR” means the approximate 12-month period beginning with the annual
stockholders meeting and ending at the next annual stockholders meeting;
provided that the first Plan Year shall begin on the Effective Date and extend
until the first annual stockholders meeting.
“SHARES” has the meaning given such term in the Equity Incentive Plan.
“STOCK” has the meaning given such term in the Equity Incentive Plan.
“SUPPLEMENTAL ANNUAL RETAINER” means the annual cash retainer (excluding meeting
fees and expenses) payable by the Company to an Independent Director pursuant to
Section 5.2 hereof for service as the chair of a committee of the Board, as such
amount may be changed from time to time.
ARTICLE 3
ADMINISTRATION
3.1.    ADMINISTRATION. The Plan shall be administered by the Board. Subject to
the provisions of the Plan, the Board shall be authorized to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations necessary or advisable for the
administration of the Plan. The Board’s interpretation of the Plan, and all
actions taken and determinations made by the Board pursuant to the powers vested
in it hereunder, shall be conclusive and binding upon all parties concerned
including the Company, its stockholders and persons granted awards under the
Plan. The Board may appoint a plan administrator to carry out the ministerial
functions of the Plan, but the administrator shall have no other authority or
powers of the Board.
3.2.    RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s
certificate of incorporation or otherwise.

2

--------------------------------------------------------------------------------



3.3.    INDEMNIFICATION. Each person who is or has been a member of the Board or
who otherwise participates in the administration or operation of this Plan shall
be indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification to which any such person may be entitled under the Company’s
Charter, Bylaws, contract or Delaware law.
ARTICLE 4
SHARES
4.1.    SOURCE OF SHARES FOR THE PLAN. The shares of Restricted Stock or other
equity awards that may be issued pursuant to the Plan shall be issued under the
Equity Incentive Plan, subject to all of the terms and conditions of the Equity
Incentive Plan. The terms contained in the Equity Incentive Plan are
incorporated into and made a part of this Plan with respect to shares of
Restricted Stock or other equity awards granted pursuant hereto and any such
awards shall be governed by and construed in accordance with the Equity
Incentive Plan. In the event of any actual or alleged conflict between the
provisions of the Equity Incentive Plan and the provisions of this Plan, the
provisions of the Equity Incentive Plan shall be controlling and determinative.
This Plan does not constitute a separate source of shares for the grant of the
equity awards described herein.
ARTICLE 5
BASE RETAINER, MEETING FEES AND EXPENSES
5.1.    BASE RETAINER. Each Eligible Participant shall be paid a Base Retainer
for service as a director during each Plan Year. The amount of the Base Retainer
shall be established from time to time by the Board. Until changed by the Board,
the Base Retainer for a full Plan Year shall be $50,000. The Base Annual
Retainer shall be payable in approximately equal quarterly installments in
advance, beginning on the date of the annual stockholders meeting; provided,
however, that for the first Plan Year, the first installment shall begin on the
Effective Date and be prorated based on the number of full months in such
quarter after the Effective Date.
Each person who first becomes an Eligible Participant on a date other than the
Effective Date or an annual meeting date shall be paid a retainer equal to the
quarterly installment of the Base Annual Retainer for the first quarter of
eligibility, based on the number of full months he or she serves as an
Independent Director during such quarter. Payment of such prorated Base Annual
Retainer shall begin on the date that the person first becomes an Eligible
Participant.
5.2.    SUPPLEMENTAL ANNUAL RETAINER. The chairperson of a committee of the
Board shall be paid a Supplemental Annual Retainer for his or her service as
such chairperson during a Plan Year, payable at the same times as installments
of the Base Retainer are paid. The amount of the Supplemental Annual Retainer
for the chairperson of a committee of the Board shall be established from time
to time by the Board. Effective May 20, 2010, and until changed by the Board,
the Supplemental Annual Retainer for a full Plan Year for the chairperson of a
committee of the Board (other than the Audit Committee) shall be $12,500.
Effective May 20, 2010, and until changed by the Board, the Supplemental Annual
Retainer for a full Plan Year for the chairperson of the Audit Committee shall
be $15,000. A pro rata Supplemental Annual Retainer will be paid to any Eligible
Participant who becomes the chairperson of a committee of the Board on a date
other than the beginning of a Plan Year, based on the number of full months he
or she serves as a chairperson of such committee of the Board.
5.3.    MEETING FEES. Each Independent Director shall be paid a meeting fee for
each meeting of the Board he or she attends. The amount of the meeting fees
shall be established from time to time by the Board. Until changed by the Board,
the meeting fee for attending a meeting of the Board, or a committee thereof,
whether telephonically or in person, shall be as follows:

3

--------------------------------------------------------------------------------



MEETING TYPE
FEE
 
Board Meeting, Non-Telephonic or Telephonic
$
1,500


 
Committee Meeting, Non-Telephonic or Telephonic
$
1,000


 
Committee Chair, Non-Telephonic or Telephonic Committee Meeting (in addition to
Committee Meeting fee)
$
500


 



If an Independent Director attends a meeting of the Board and a meeting of a
committee (in each case, whether non-telephonic or telephonic) on a single day,
he or she shall receive a Meeting Fee for both the Board and the committee
meeting attended.
5.4.    TRAVEL EXPENSE REIMBURSEMENT. All Independent Directors shall be
reimbursed for reasonable travel expenses (including spouse’s expenses to attend
events to which spouses are invited) in connection with attendance at meetings
of the Board and its committees, or other Company functions at which the Chair
of the Board or the Chief Executive Officer requests the Independent Director to
participate.
ARTICLE 6
EQUITY COMPENSATION
6.1.    INITIAL RESTRICTED STOCK GRANT. On the first date an Independent
Director is initially elected or appointed to the Board on or following April
15, 2014, he or she shall receive an award of 7,500 shares of Restricted Stock.
Such shares of Restricted Stock shall be subject to the terms and restrictions
described below in this Article 6, shall be in addition to any otherwise
applicable annual grant of Restricted Stock granted to such Independent Director
under Section 6.2, and shall be subject to share availability under the Equity
Incentive Plan. For award grants prior to such date, see the version of the Plan
in effect on the relevant date.
6.2.    SUBSEQUENT RESTRICTED STOCK GRANT. Subject to share availability under
the Equity Incentive Plan, upon subsequent re-election or re-appointment of the
Independent Director to the Board on or following May 20, 2010, such director
shall receive an award of 7,500 shares of Restricted Stock. For award grants
prior to such date, see the version of the Plan in effect on the relevant date.
6.3.    TERMS AND CONDITIONS OF RESTRICTED STOCK. Shares of Restricted Stock
granted under this Article 6 shall be evidenced by a written Award Certificate,
and shall be subject to the terms and conditions described below and of the
Equity Incentive Plan.
(i)    Restrictions. The shares of Stock granted pursuant to Article 6 are
subject to each of the following restrictions. “Restricted Stock” mean those
shares that are subject to the restrictions imposed hereunder which restrictions
have not then expired or terminated. Restricted Stock may not be sold,
transferred, exchanged, assigned, pledged, hypothecated or otherwise encumbered
to or in favor of any party other than the Company, or be subjected to any lien,
obligation or liability of the grantee to any other party other than the
Company. If the grantee’s service as a director of the Company terminates prior
to the Vesting Date (as defined in Section 6.3(ii)) other than by reason of his
or her death or Disability, then the grantee shall forfeit all of his or her
right, title and interest in and to any unvested shares of Restricted Stock as
of the date of such termination from the Board and such unvested shares of
Restricted Stock shall be reconveyed to the Company immediately following the
event of forfeiture, without further consideration or any act or action by the
grantee. The restrictions imposed under this Section 6.3(i) shall apply to all
shares of Stock or other securities issued with respect to shares of Restricted
Stock hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.

4

--------------------------------------------------------------------------------



(ii)    Vesting. The shares of Restricted Stock shall vest and become
non‑forfeitable as to twenty percent (20%) of the shares on the Grant Date and
as to twenty percent (20%) on each of the first four anniversaries of the Grant
Date; provided, however, that the shares of Restricted Stock shall become fully
vested on the earlier occurrence of (i) the termination of the grantee’s service
as a director of the Company due to his or her death or Disability, or (ii) a
Change in Control of the Company (in any such case, the “Vesting Date”). If the
grantee’s service as a director of the Company terminates other than as
described in clause (i) or (ii) of the foregoing sentence, then the grantee
shall forfeit all of his or her right, title and interest in and to any unvested
shares of Restricted Stock as of the date of such termination from the Board and
such Restricted Stock Units shall be reconveyed to the Company without further
consideration or any act or action by the grantee.
(iii)    Delivery of Shares. The shares of Restricted Stock granted under
Article 6 will be registered in the name of grantee as of the Grant Date and
will be held by the Company during the Restricted Period in certificated or
uncertificated form. If a certificate for Restricted Stock is issued during the
Restricted Period with respect to such shares, such certificate shall be
registered in the name of the grantee and shall bear a legend in substantially
the following form (in addition to any legend required under applicable state
securities laws):
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Certificate between the registered owner of the
shares represented hereby and Healthcare Trust of America, Inc. Release from
such terms and conditions shall be made only in accordance with the provisions
of such Agreement, copies of which are on file in the offices of Healthcare
Trust of America, Inc.”
Stock certificates for the shares, without the first above legend, shall be
delivered to the Independent Director or his or her designee upon request after
the expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply if
deemed advisable by the Company, with registration requirements under the
Securities Act of 1933, as amended, listing requirements under the rules of any
stock exchange, and requirements under any other law or regulation applicable to
the issuance or transfer of the shares.
(iv)    Rights as a Stockholder. An Independent Director shall have all the
rights of a stockholder of the Company with respect to the Restricted Stock,
including voting rights and the right to receive dividends and other
distributions paid with respect to such shares. If any such dividend or
distribution is paid in shares of Stock, such shares shall be subject to the
same restrictions on transferability and risks of forfeiture during the
Restricted Period as the shares of Restricted Stock with respect to which they
were paid.
ARTICLE 7
AMENDMENT, MODIFICATION AND TERMINATION
7.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board may terminate or
suspend the Plan at any time, without stockholder approval. The Board may amend
the Plan at any time and for any reason without stockholder approval; provided,
however, that the Board may condition any amendment on the approval of
stockholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations. No termination, modification or amendment of the Plan may, without
the consent of an Independent Director, adversely affect an Independent
Director’s rights under an award granted prior thereto.

5

--------------------------------------------------------------------------------



ARTICLE 8
GENERAL PROVISIONS
8.1.    ADJUSTMENTS. The adjustment provisions of the Equity Incentive Plan
shall apply with respect to equity awards outstanding or to be granted pursuant
to this Plan.
8.2.    DURATION OF THE PLAN. The Plan shall remain in effect until terminated
by the Board.
8.3.    EXPENSES OF THE PLAN. The expenses of administering the Plan shall be
borne by the Company.
8.4.    STATUS OF THE PLAN. The Plan is intended to be a nonqualified, unfunded
plan of deferred compensation under the Code. Plan benefits shall be paid from
the general assets of the Company or as otherwise directed by the Company. A
participant shall have the status of a general unsecured creditor of the Company
with respect to his or her right to receive Stock or other payment under the
Plan. No right or interest in such payment shall be subject to the claims of
creditors of the Independent Director or to liability for the debts, contracts
or engagements of the Independent Director, or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that nothing
in this Plan shall prevent transfers by will or by the applicable laws of
descent and distribution. To the extent that any participant acquires the right
to receive payments under the Plan (from whatever source), such right shall be
no greater than that of an unsecured general creditor of the Company.
Participants and their beneficiaries shall not have any preference or security
interest in the assets of the Company other than as a general unsecured
creditor.
8.5.    EFFECTIVE DATE. The Plan became effective on the Effective Date.







6